Miller, J.
Prior to the 6th day of February, 1871, plaintiff and defendant Aiken had been partners in busi ness in Decorah, Iowa. On that day the partnership was dissolved by mutual consent.' Besides other debts the firm was indebted to G. F. Francis & Go. in the sum of $20.80, to John Stead in the sum of $29, and to Wellington Bros. & Oo. in the sum of $234. After the dissolution judgments were obtained on these claims against the partners in their individual names. The defendant Aiken purchased these several judgments and had them assigned to him on the records, and had executions issued thereon and delivered to the sheriff, who being about to levy the same on the individual property of the plaintiff, this action was brought to enjoin proceedings under the executions. As ground for dissolving the inj unction issued the defendant Aiken showed that in the articles of dissolution of the partnership the plaintiff had agreed to pay the claim of Wellington Bros. & Co. and to release Aiken from his liability thereon, and that plaintiff' failed to pay the claim; and under and by virtue of such agreement Aiken claimed that he was but a surety, and as such purchased the judgment and took an assignment thereof. It is urged in argument that as between the plaintiff and-Aiken the latter was not liable on the judgment, and could' therefore purchase the same as any other person and -en-, force it against the plaintiff. Appellees’ counsel cite no authority in support of this proposition.
On the other hand, it is well settled that at law the payment of a judgment to the plaintiff or owner by one *536of several defendant extinguishes it, even though such payment be made by a defendant who is a mere surety. So also an assignment by the plaintiff or owner of the judgment to one of several defendants in the judgment works the same consequence. The Bank of Salina v. Abbott, 3 Denio, 181; Ontario Bank v. Walker, 1 Hill, 652.
If Aiken be but surety he may, perhaps, on making a proper case, be entitled in equity to be subrogated to the rights of the judgment plaintiffs. But in law the judgment is extinguished, and no execution can issue thereon as such, though Aiken might have an action at law to recover the money paid, based on the plaintiff’s agreement.
The judgment being satisfied, the execution was void and conferred no power on the sheriff to levy on plaintiff’s property. The judgment, therefore, must be
Reversed.